DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                           Election/Restrictions
2.	This application contains claims 14-20, 30-37, drawn to an invention non-elected with traverse in the reply filed on 11/08/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-13, 21-29) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 09/30/2021.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-4, 8, 12, 13 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Yoda et al., (US 2015/0230333).
Claim 1. Yoda discloses a chip structure (such as the one in fig. 9), comprising:

-a supporting element (such as item 24, fig. 9) located on the semiconductor substrate, and having a top surface facing away from the semiconductor substrate and an inclined sidewall (item 272a, [0111]) adjacent to the top surface; 
Yoda appears to not specify “an antenna layer located on the top surface of the supporting element”. However, Yoda provides a conductive layer 246 on the upper surface of item substrate 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive layer 246, as taught by Yoda, as antenna to receive electromagnetic wave and convert it to an electric signal, or receive an electric signal and radiate it as an electromagnetic wave.
-Also, the structure of fig. 9 of Yoda discloses a redistribution layer (such as item 280) located on the inclined sidewall of the supporting element (item 24), and being in contact with a sidewall of the conductive pad (item 93) and an end of the antenna layer (e.g. item 246).

Claim 2. Yoda discloses the chip package of claim 1, above. 
Yoda appears to not specify “further comprising: a shielding layer between the semiconductor substrate and the supporting element”. However, Yoda provides adhesive layer 14 on the upper surface of item substrate 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive layer 14, as taught by Yoda, as a shielding layer to increase the surface energy of the part and improve adhesion. 



Claim 4. Yoda discloses the chip package of claim 1, wherein the antenna layer (item 246) is in contact with the top surface of the supporting element (item 24, fig. 9).

Claim 8. Yoda discloses the chip package of claim 1, further comprising: a protective layer (item 22, fig. 9) covering the supporting element (24), the antenna layer (246), and an end of the redistribution layer (280) facing away from the semiconductor substrate.

Claim 12. Yoda discloses the chip package of claim 1, wherein the semiconductor substrate has a top surface adjacent to the inclined sidewall of the semiconductor substrate, the chip package further comprising: a shielding layer (item 11) located on the top surface of the semiconductor surface (as seen in the structure of fig. 9). 

Claim 13. Yoda discloses the chip package of claim 1, further comprising: a bonding layer (e.g. item 10A, fig. 9), between the supporting element and the semiconductor substrate (this would read through [0138] that discloses in addition, the flow channel forming substrate 22 is formed after bonding the sealing plate 10A and the device substrate 10B). 

5.	Claim 7 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Yoda et al., (US 2015/0230333) in view of Liu et al., US 20140071021.
 

Yoda appears to not specify wherein transmission frequency of the antenna layer is in range from 20 GHz to 60 GHz, and the semiconductor substrate is a radio frequency device.
[0043] of Liu et al., discloses for example, for a 60 GHz signal, the ground plane may be placed 625 .mu.m below the antenna. Therefore, in view of the function of the antenna feature disclosed in Liu et al., it would have been within the ordinary skill to use this feature to achieve a relatively high efficiency with an acceptable bandwidth of at least 12% of the resonant frequency of the antennas ([0042] of Liu).

                  Allowable Subject Matter
6.	Claims 5-6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. 	Claims 21-29 allowed. 
    Reasons for Allowance

8.	 The following is an examiner's statement of reasons for allowance:

9.	Regarding Claims 21-29, the prior art failed to disclose or reasonably suggest a first passivation layer covering the antenna layer; and a redistribution layer located on the second surface of the first substrate, and electrically connected to the antenna layer, wherein the redistribution layer further has a shielding section spaced apart from the antenna layer, and the shielding section overlaps the antenna layer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899